Order entered February 14, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01149-CV

  A TO Z WHOLESALE WINE & SPIRITS, LLC, AMAR ALI, AND NUR
                      ALI, Appellants

                                        V.

           SPECTRA BANK F/K/A RIVERBEND BANK, Appellee

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-02050

                                     ORDER

      Before the Court is appellants’ February 9, 2022 motion for extension of

time to file their brief. We GRANT the motion to the extent we SUSPEND the

briefing deadline pending disposition of appellants’ motion to extend time to file

notice of appeal. The Court will set a new deadline for the brief should the notice

of appeal be deemed timely filed.


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE